Opinion issued August 4, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00249-CV
                            ———————————
                       IN RE TARRIS WOODS, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Tarris Woods, has filed a petition for writ of mandamus, seeking an

order directing the respondent1 to vacate her November 7, 2014 “Order Probating

Last Will and Testament as a Muniment of Title” and to “stay any further

proceedings in cause number PR-0075144-A.”2


1
      Respondent is the Honorable Kimberly Sullivan, Judge, Probate Court of Galveston
      County, Texas.
2
      The underlying case is In the Estate of Charles Edward Twymon, Sr., Deceased, No.
      PR-0075144-A (Prob. Ct., Galveston Cty., Tex.).
      We deny the petition for writ of mandamus and dismiss the pending motion

to stay as moot.




                                             Terry Jennings
                                             Justice

Panel consists of Justices Jennings, Keyes, and Bland.




                                         2